Title: To Thomas Jefferson from George Washington, 17 June 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
June 17th. 1792.

The Attorney General will, I presume, draw the Deed for the Lot for the Mint. The purchase of it, I approve of.
If you can aid me in answering the queries of Mr. Young, contained in his letter enclosed, I would thank you—I wish to write to him by Mr. Pinckney.
Is not fish Oil one of the things that will claim the particular attention of Mr. Morris? Yours &ca.

Go: Washington

